Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed July 25, 2022, with the submission filed on June 22, 2022, that includes a response to the Final Office Action mailed March 23, 2022, has been entered. Claims 1 and 11 have been amended; and no claims have been canceled or newly added. Claims 6 and 14 have been withdrawn. Claims 1-5 and 7-13 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (U.S. Patent Application Pub. No. 2009/0035236), in view of Tanguy et al. (U.S. Patent Application Pub. No. 2008/0249194), and Melzer et al. (Eur J Pharm and Biopharm. 2003; 56: 23-27).
Applicant Claims
Applicant’s elected subject matter is directed to an oil-in-water Pickering emulsion comprising i) 1-30 wt% of a dispersed fatty (i.e. oil) phase, e.g. silicone oil, e.g. diphenylsiloxyphenyltrimethicone; ii) 55-99.9 wt% of a continuous aqueous phase comprising 0.5-15 wt% of at least one C1-C4 alcohol , e.g. ethanol; iii) 0.001-0.1 wt% of hydrophobic particles, e.g. ethylcellulose; iv) 0.0001-5 wt% polysaccharide, e.g. xanthan gum; and v) fragrance; wherein the dispersed fatty phase is in the form of “visible oil droplets” (i.e. with a median particle size of 0.1-10 mm).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Maes et al. disclose an emulsion composition that can be in the form of an oil-in-water emulsion comprising i) 7-65 wt% of a dispersed silicone oil phase comprising non-volatile silicones, including 0.1-35 wt% e.g. “KSG-18” (i.e. diphenylsiloxy phenyl trimethicone); ii) up to 99 wt% of a continuous aqueous phase that can comprise at least one C1-C4 alcohol, e.g. 0.1-15 wt% butylene glycol and 0.5 wt% ethanol; iii) ethylcellulose; iv) 0.5-15 wt% xanthan gum; and v) fragrance (abstract; paragraphs 0011, 0351, 0376, 0377, 0380, 0382, 0388, 0407, 0431, 0433, 0435, 0465, 0467; Examples).
Tanguy et al. disclose a stable oil-in-water Pickering emulsion comprising e.g. 1-30% of a dispersed “heavy” (i.e. high viscosity) silicone oil phase in the form of spherical droplets; a continuous aqueous phase; and less than 10%, or about 0.1-2% of very fine particles, i.e. a powder, that cover the surface of the heavy oil droplets; wherein the heavy oil droplets have a particle size of e.g. about 1 mm (i.e. a “visible oil droplet”); and wherein the hydrophobic particles are adsorbed onto the interface between the fatty phase and the aqueous phase, have a particle size of e.g. 5 µm, and have a specific surface per unit weight of 2-2000 m2/g (abstract; paragraphs 0002, 0009, 0010, 0014-0018, 0026, 0027, 0031, 0033, 0034).
Melzer et al. disclose that ethylcellulose, in the form of colloidal particles, can stabilize a Pickering emulsion, including an oil-in-water emulsion, by being adsorbed onto the interface between the fatty phase and the aqueous phase and effectively serving as an emulsifying agent, and that the use of ethylcellulose for such purposes would be preferable to classical emulsifiers since classical emulsifiers have poor physiological tolerance while ethylcellulose is well tolerated and generally accepted for topical use by health authorities. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Maes et al. do not explicitly disclose that the dispersed silicone oil phase is in the form of “visible oil droplets” (i.e. with a median particle size of 0.1-10 mm); and that the emulsion is stabilized by 0.001-0.1 wt% of particles, e.g. ethylcellulose, adsorbed onto the interface between the fatty phase and the aqueous phase. These deficiencies are cured by the teachings of Tanguy et al. and Melzer et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present application was filed to combine the respective teachings of Maes et al., Tanguy et al., and Melzer et al., outlined supra, to devise Applicant’s presently claimed oil-in-water emulsion. 
Maes et al. disclose e.g. an oil-in-water emulsion comprising a dispersed silicone oil phase comprising e.g. “KSG-18” (i.e. diphenylsiloxy phenyl trimethicone); a continuous aqueous phase that can comprise at least one C1-C4 alcohol, e.g. ethanol; ethylcellulose; xanthan gum; and fragrance. Surfactants are well known in the art to significantly increase the manufacturing costs of emulsions (see Tanguy et al., paragraph 0010), and to be poorly tolerated (see Melzer et al.). Since Tanguy et al. disclose that an oil-in-water Pickering emulsion comprising e.g. 1-30% of a dispersed silicone oil phase can be stabilized by up to about 10%, or about 0.1-2%, of fine particles without the use of a surfactant by manufacturing the emulsion so that the silicone oil phase droplets have a particle size of about 1 mm and are covered with very fine powder particles having a particle size of e.g. 5 µm and a specific surface per unit weight of 2-2000 m2/g; and since Melzer et al. disclose that ethylcellulose, in the form of colloidal particles, can stabilize a Pickering emulsion, including an oil-in-water emulsion, by being adsorbed onto the interface between the fatty phase and the aqueous phase and effectively serving as an emulsifying agent, and that the use of ethylcellulose for such purposes would be preferable to classical emulsifiers since ethylcellulose is well tolerated and generally accepted for topical use by health authorities; one of ordinary skill in the art would be motivated to manufacture the Maes et al. oil-in-water emulsion containing a silicone oil phase as a Pickering emulsion, wherein the silicone oil droplets have a particle size of e.g. about 1 mm and are covered by up to 10%, or about 0.1-2%, fine ethylcellulose particles thus adsorbed onto the interface between the fatty phase and the aqueous phase, with the reasonable expectation that the resulting emulsion will be stable without the need to include surfactants, and thus would be well tolerated when topically applied.
Tanguy provides no lower limit for the amount of particles that are sufficient to optimally stabilize the Pickering emulsion with oil droplets of about 1 mm, just an upper limit of about 10%, with a typical working range of about 0.1-2%. Depending on the amount of oil, and various other factors, the optimal amount of the hydrophobic particles required would thus be expected to be up to about 10%, and one of ordinary skill in the art would certainly be able to find the sufficient and optimal amount using 0.1-2% as a starting point and working in the range from near zero up to 10%.
It is noted that numerous reports pertaining to Pickering emulsions in the prior art typically employ a lower limit for the hydrophobic particles of 0.1% (see e.g. Bara et al., U.S. Patent No. 5,637,291), which is not patentably distinct from 0.001-0.1%. However, the limitation of claim 11, i.e. a hydrophobic particle concentration of 0.001-0.05%, is certainly lower than the conventional ranges reported in the prior art (i.e. typically a lower limit of 0.1%). The present rejection is based on one of ordinary skill in the art arriving at this concentration for e.g. ethylcellulose particles or any of the other particles enumerated in claim 1 by routine optimization based on Tanguey’s range of up to 10%. Hence, if Applicant can persuasively rebut this ground of rejection, the claims could possibly be allowable based on the limitation of claim 11 (i.e. if Applicant amends claim 1 to incorporate the limitation of claim 11). 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they have now been addressed in the modified grounds of rejection presented supra. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617